DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/26/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
The Oath/Declaration submitted on 11/26/2019 is noted by the Examiner.
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: The Prior arts made available do not teach or fairly suggest, alone or in combination, the specific limitation of the sealing head has an upper pressing head and a lower pressing head respectively arranged at an upper and a lower part of a sample layer, the upper pressure head is formed with a circular portion and a square portion from top to bottom in independent claim 1 when combined with the limitations, the lower pressure head is formed with a threaded portion, the circular portion is fixedly provided with a first sealing ring, the square portion is fixedly provided with a second sealing ring and a third sealing ring and formed with a first space, the circular portion is formed with a second space  independent claim 1 distinguish the present invention from the combined prior art.
Hence the prior art of record fails to teach the invention as set forth in claims 1-6. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar systems.
Gupta (US 2015/0267370) discloses a test device for determining three-dimensional consolidation properties of soils, using a flexible ring which permits development of horizontal and vertical displacements, and dissipation of excess pore-water pressures in both horizontal and vertical directions, along with increased lateral resistance as takes place in field at any depth in a soil deposit when vertical load at the surface is applied.
Chancellor (US 8,453,510) discloses methods and systems are provided for evaluating rock specimens subjected to high pressures and temperatures by ultrasonic evaluation utilizing various transducer enhancements. Certain embodiments contemplate configuring ultrasonic evaluation systems to provide more accurate measurements, enhanced protection of transducer elements, fewer metal interfaces between transducer elements and test specimens, and easier access to transducer elements for maintenance and replacement. Additionally, certain embodiments allow for sequential or simultaneous p-wave and s-wave measurements of a test specimen.
Chu et al. (US 7,536,921)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042.  The examiner can normally be reached on M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855